Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00857-CR

                                  Charles D. WILLIAMS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR5580B
                       Honorable Maria Teresa Herr, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 4, 2013.


                                              _____________________________
                                              Karen Angelini, Justice